Case 1:20-cr-00313-CMA-GPG Document 44 Filed 05/03/21 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello

  CASE NO. 20-cr-00313-CMA-GPG

  UNITED STATES OF AMERICA,

                     Plaintiff,

  v.

  1. DARRELL HOLMAN,

                     Defendant.

  ______________________________________________________________________
                   MOTION FOR A JUDICIAL DETERMINATION
                    OF DEFENDANT'S MENTAL COMPETENCY
  _____________________________________________________________________________

        COMES NOW the defendant, Darrell Holman, by and through counsel,

  David L. Owen, Jr., in accordance with Rule 47, Fed. R. Crim. P., and moves this

  Court, pursuant to Title 18 U.S.C. §4241(a) and (b), for a judicial determination of

  defendant's mental competency. Accordingly, counsel for defendant respectfully

  moves this Court to order a mental examination of defendant by a local licensed

  psychiatrist or psychologist, for a period of sixty (60) days, or longer if necessary,

  by at least one qualified psychiatrist or psychologist, who shall prepare and

  submit a written report to this Court concerning the defendant's mental ability to

  understand the proceedings presently pending against him and to properly assist

  counsel in his own defense.


           SUGGESTIONS IN SUPPORT OF MOTION FOR A JUDICIAL
          DETERMINATION OF DEFENDANT'S MENTAL COMPETENCY
Case 1:20-cr-00313-CMA-GPG Document 44 Filed 05/03/21 USDC Colorado Page 2 of 5




         1)    On August 28, 2020, the government filed with the United States District

  Court for the District of Colorado a Criminal Complaint charging the defendant, Mr.

  Holman, with violation of Title 18 U.S.C. § 875(c), that is, knowingly and intentionally

  transmitting in interstate commerce a threatening communication to injure the person of

  another (Doc 1).

         2)   Also on August 28, 2020, the Court issued an Arrest Warrant (Doc. 2).

         3)   On September 3, 2020, the defendant, Mr. Holman, made his Initial

  Appearance, via VTC,. The Court appointed counsel to represent Mr. Holman. A

  detention hearing was scheduled for September 8, 2020 before the Honorable Gordon

  P. Gallagher, United States Magistrate Judge for the District of Colorado (Doc. 6).

         4)   On September 8, 2020, attorney Ashley Nicole Whitham entered her

  appearance on behalf of Mr. Holman (Doc. 9).

         5)   Also on September 8, 2020, a Detention Hearing was held and Mr. Holman

  was released on $10, 000.00 unsecured bond with the standard conditions. A

  preliminary hearing was scheduled for September 16, 2020 (Doc. 10).

         6)    On September 16, 2020, a Preliminary Hearing was held and Magistrate

  Judge Gallagher found there was probable cause. In anticipation of an Indictment being

  returned by the Grand Jury an Arraignment and Discovery Conference were scheduled

  for October 7, 2020 (Doc. 15).

         7)   On October 2, 2020, an Indictment charging defendant Darrell Holman in 3

  Counts of violating of Title 18 U.S.C. § 875(c).

         8)    On October 7, 2020, Mr. Holman appeared for the Arraignment and

  Discovery Conference. Mr. Holman entered a plea of Not Guilty to each of the Counts

                                          Page 2 of 5
Case 1:20-cr-00313-CMA-GPG Document 44 Filed 05/03/21 USDC Colorado Page 3 of 5




  contained in the Indictment. Magistrate Judge Gallagher directed the parties to contact

  the chambers of the Honorable Christine A. Arguello, United States District Court Judge

  for the District of Colorado to obtain trial setting dates (Doc. 18).

         9)    On November 3, 2020, the Court Ordered Pretrial Motions by the defense

  are due by November 16, 2020; Final Trial Preparation Conference is set for December

  2, 2020, with a Five-day Jury Trial scheduled to begin on December 14, 2020 at the

  United States Courthouse located at 901 19th Street, Denver, Colorado (Doc. 21).

         10)    On November 20, 2020, The court, pursuant to General Order 2020-19

  determined a delay of 90 days is reasonable and excluded from the trial date of

  December 14, 2020, and rescheduled the Final Trial Preparation Conference for

  February 23, 2021, with the Jury Trial rescheduled to March 8, 2021 (Doc. 22)

         11)    On February 16, 2021, in response to an Ends of Justice Continuance

  Motion by the defense (Doc. 33) the Court rescheduled the Final Trial Preparation

  Conference to April 28, 2021, and rescheduled the Five-day Jury Trial to May 3, 2021

  (Doc. 34)

         12)    On April 9, 2021, counsel for the defendant filed a Motion to Withdraw as

  Attorney for Mr. Holman (Doc. 35).

         13)    On April 20, 2021, a hearing on the Motion to Withdraw as Attorney for

  defendant was heard by the Court. The motion was Granted. The Court also Ordered

  the appointment of conflict-free counsel from the Criminal Justice Act panel (Doc. 39)

         14)     On April 20, 2021, the undersigned counsel entered his appearance on

  behalf of defendant Darrell Holman (Doc. 40).



                                            Page 3 of 5
Case 1:20-cr-00313-CMA-GPG Document 44 Filed 05/03/21 USDC Colorado Page 4 of 5




        15)    Counsel has met with the defendant. While speaking with the

  defendant, the undersigned became aware of his disjointed thought processes

  and inappropriate responses to questions posed to him and believes that he is

  unable to assist his attorney in the preparation of a defense to the charges

  contained in the Indictment (Doc. 16).

        WHEREFORE, counsel for defendant respectfully requests this Court,

  pursuant to Title 18 U.S.C. §4142(a) & (b), to order a mental examination of

  defendant by a local licensed psychiatrist or psychologist, for a period of sixty

  (60) days, or longer if necessary. Thereafter, a written report shall be submitted to

  this Court based upon the findings and opinions of said psychiatrist or

  psychologist concerning the defendant's mental ability to understand the

  proceedings presently pending against him and to properly assist the

  undersigned in his own defense.

  Dated: May 3, 2021

                                                Respectfully submitted,


                                                /s/ David L. Owen, Jr.
                                                DAVID L. OWEN, JR. #39669
                                                Law Office of David L. Owen, Jr., P.C.
                                                718 Huntington Place
                                                Highlands Ranch, CO 80126-4730
                                                Telephone: (303) 993-7092
                                                FAX: (303) 265-9202
                                                davidowen@lodopc.com
                                                Attorney for Defendant



                                       Page 4 of 5
Case 1:20-cr-00313-CMA-GPG Document 44 Filed 05/03/21 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

  I hereby certify that on May 3, 2021, I electronically filed the foregoing ENTRY OF

  APPEARANCE with the Clerk of Court using the CM/ECF system which will send

  notification of such filing to the following e-mail addresses:

  AUSA Peter Hautzinger - peter.hautzinger@usdoj.gov

  and I hereby certify that I have mailed or served the document or paper to the following

  non-CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-

  participant=s name:

  Darrell Holman


                                                    /s/ David L. Owen, Jr.
                                                    DAVID L. OWEN, JR.




                                           Page 5 of 5
